Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 12/31/2020.
Claims 1-21 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches branch prediction systems and methods that utilize local / private memory and shared memory among multiple connected devices / processors wherein the outcome of branch instructions are speculatively predicted, however, the prior art does not fairly teach or suggest, individually or in combination, a branch prediction system and method utilizing private branch prediction memory and shared branch prediction memory, wherein branch prediction states are stored for current context of a current process executing in the processor and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vougioukas et al. (US 2019/0361707) teaches a branch prediction system with prediction state storage and implements context switching and restoration, wherein the branch prediction circuit includes a prediction state storage and during context switching / swapping, the current 
Kataoka et al. (US 2014/0019738) teaches a multicore processor wherein each CPU core has its own independent branch prediction memory tables and the CPU cores all connect to a shared branch prediction register memory with shared branch prediction tables, with thread identifiers being used to identify active threads being executed when accessing the shared branch prediction table and writing the branch prediction information from the shared memory into the independent branch prediction tables of the CPUs to execute threads.
Mukherjee et al. (US 10,540,181) teaches a branch prediction system for different contexts that utilizes context related identifiers associated with branch instructions and storing branch prediction information into a local storage of the branch prediction circuitry.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL SUN/Primary Examiner, Art Unit 2183